Citation Nr: 0534946	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for scar on back.

2.  Entitlement to service connection for residuals of an 
auto accident (including back disability).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California-the Los Angeles subsequently obtained 
jurisdiction.

In November 2005, the veteran testified before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  In December 2005, this case was granted an advance 
on the docket in accordance with 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In light of the Veterans Claims Assistance Act of 2000, 
additional evidentiary development is necessary.

The veteran's service medical records contain a February 1954 
note from the U.S. Naval Hospital Camp Pendleton that the 
veteran had been received by ambulance due to an automobile 
accident at 2:15 that morning.  X-ray of the right scapula 
was taken, and was found to be negative.  The veteran's March 
1957 examination for the purpose of release to inactive duty 
found a 1 inch by 4 inch scar on the left side of the 
veteran's back.  

In 1991, the veteran underwent a VA examination for a 
disability pension claim concerning heart problems.  A 
radiologic report found numerous old healed fracture 
deformities of the ribs on the right side.  

A May 1977 radiology report concerning the cervical spine 
from Los Robles Regional Medical Center found small marginal 
changes that were suspected low grade post traumatic change.  
A December 1981 radiology report found dorsal kyphosis with 
hypertrophic osteoarthritic changes.  In February 1982, mild 
degenerative changes were found in the veteran's lumbar 
spine.  A November 1996 radiology report found extensive 
spondylosis predominantly in the mid and lower thoracic 
spine, and in the lumbar spine there was diffuse end plate 
spondylosis.  

An August 1997 VA radiology report found degenerative changes 
of the thoracic spine with thoracic kyphosis and old right 
rib fractures.  An October 2001 x-ray for chronic low back 
pain with radiation to bilateral lower extremities found 
spondylosis of the lumbar spine.  A December 2001 VA 
kinesiotherapy consult note contained the veteran's complaint 
of cervical and thoracic spinal pain for at least 15 years.  
Physical assessment found tender thoracic spinal process with 
tender thoracic paraspinal muscles.  A May 2002 note 
indicated that the veteran had had an EMG with findings of 
L4-5 radiculopathy.  Treatment records began to refer to 
degenerative disc disease.  

At his November 2005 hearing, the veteran testified about the 
circumstances of the in-service car accident.  He stated that 
he was on his way back to base, and at about 2 o'clock in the 
morning, he fell asleep at the wheel.  The veteran recounted 
that he was thrown from the car, and had been bleeding.  An 
ambulance took the veteran to Camp Pendleton where he 
received 33 stitches in his back.  The veteran testified that 
about eight years later, he noticed his back and neck were 
bothering him, and he had lost strength in his arms.  

Records from Vijay Kumar, M.D., indicate that as of December 
2004 the veteran underwent an epidural steroid injection of 
C7-T1.

In terms of a medical opinion, the claims file contains an 
undated statement (received in August 2001) from Gurdip S. 
Flora, M.D.  Dr. Flora articulated that the veteran had 
changes in his spine consistent with degenerative disc 
disease as well as possible traumatic arthritis.  Dr. Flora 
also stated that the veteran had findings consistent with 
spondylolisthesis, and that radiographic studies showed 
evidence of multiple rib fractures as well as findings that 
were likely consistent with traumatic arthritis of the spine.  

Though Dr. Flora concluded that the veteran's symptoms and 
findings were more likely than not related to his motor 
vehicle accident in 1954, it does not appear that this 
physician reviewed the veteran's claims file.  Additionally, 
Dr. Kumar noted the veteran's rendition of the in-service 
auto accident and symptomatology, but did not indicate that 
the veteran's claims file had been reviewed.      

Considering that the record has various findings concerning 
several parts of the veteran's spine (lumbar, thoracic, and 
cervical), he should be afforded a VA examination to clarify 
diagnoses, and, an examiner should provide a nexus opinion 
addressing any residuals from an in-service auto accident.  

Also, the Board received relevant medical evidence 
(particularly treatment records from 2004, who noted the 
veteran's rendition of the in-service auto accident and 
symptomatology) without a waiver, and the RO should consider 
this information in the first instance.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any recent VA 
treatment records concerning the 
veteran.

2.  After adding the preceding records 
to the claims file, the veteran should 
undergo VA orthopedic examination, with 
claims file review, including the 
veteran's description of an in-service 
auto accident, and Dr. Flora's and Dr. 
Kumar's statements, in order to clarify 
the nature of any disability of the 
lumbar, thoracic, and/or cervical 
spine.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any disability 
concerning the lumbar, thoracic, and/or 
cervical spine is related to an in-
service auto accident, or whether the 
veteran currently suffers from any 
residual of the accident; and whether 
the veteran has a scar of the back as 
had been noted on his active duty 
separation examination.  The examiner 
should offer a rationale for any 
opinion, and if one cannot be made 
without resort to speculation, the 
examiner should so indicate.  

3.  Then, the RO should readjudicate 
the veteran's claims of service 
connection for residuals of an in-
service auto accident, and a scar on 
the back.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

